DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election without traverse of Group I, Claims 1-10 in the reply filed on 07/13/2021 is acknowledged.  Claims 11-20 are hereby withdrawn from consideration for being drawn to a nonelected invention.

Claim Objections
Claim 2 is objected to because of the following informalities:  
Regarding Claim 2:
In Lines 4-5: Before “vertical thickness of the middle portion of the gate conductor structure”, delete “a”.  Insert ---the--- because this feature was previously recited in parent Claim 1.
Appropriate correction is required.



Claim Rejections - 35 USC § 112(b) – Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claims 2-10 are also rejected for depending from indefinite base Claim 1.
Regarding Claim 1:
In Line 4: The limitation of “a gate conductor structure having a middle portion that has a vertical thickness that is greater than a vertical thickness of each end portion” renders Claim 1 indefinite because “each end portion” lacks antecedent basis as the instant claim language fails to identify a referent of “each end portion”.  In other words, the instant claim language fails to make clear whether “each end portion” refers to those of the “functional gate structure”, the “semiconductor material substrate”, the “gate conductor structure”, or to another structural feature altogether.
Based on the instant application, for examination purposes “each end portion” will be interpreted as “first and second end portions of the gate conductor structure, the first and second end portions located on laterally opposite sides of the middle portion of the gate conductor structure”.

In Lines 5-7: The limitation of “wherein the self-aligned dielectric cap has a middle portion that has a vertical thickness that is less than a vertical thickness of each end portion” similarly renders Claim 1 indefinite because “each end portion” lacks antecedent basis as the instant claim language fails to identify a referent of “each end portion”.  In other words, the instant claim language fails to make clear whether “each end portion” refers to those of the “functional gate structure”, the “semiconductor material substrate”, the “gate conductor structure”, the “self-aligned dielectric cap”, or to another structural feature altogether.
Based on the instant application, for examination purposes “each end portion” will be interpreted as “first and second end portions of the self-aligned dielectric cap, the first and second end portions located on laterally opposite sides of the middle portion of the self-aligned dielectric cap”.

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 & 8-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Pre-Grant Pub. 2020/0058748 to Bae et al. (from hereinafter Bae).
Regarding Claim 1 (as best understood), Bae teaches a semiconductor structure (e.g. Figs. 1-4; see Figs. 2A & 3 reproduced below for convenience) comprising:
a functional gate structure (e.g. either of GS1 or GS2; see ¶ [0022, 27-28, & 35]) located on a surface (e.g. top of 101/105) of a semiconductor material substrate (e.g. 101/105; see ¶ [0021-29]), wherein the functional gate structure (GS1/GS2) comprises a gate conductor (e.g. 120; see ¶ [0021 & 28]) structure having a middle portion (e.g. having either height H1 or H2; see Figs. 2A & 3 and ¶ [0032 & 48]) that has a vertical thickness that is greater than a vertical thickness of each end portion (e.g. having height H3; see Fig. 3 & ¶ [0048]);
a self-aligned dielectric cap (e.g.; see ¶ [0039]) located on the gate conductor structure (120), wherein the self-aligned dielectric cap (140) has a middle portion that has a vertical thickness (e.g. thickness T1; see Fig. 3 & ¶ [0050]) that is less than a vertical thickness of each end portion (e.g. having thickness T2; see Fig. 3 & ¶ [0050]); and
a contact structure (e.g. 160; see ¶ [0034 & 42-43]) contacting a least one source/drain region (e.g. 150; see ¶ [0027, 37, 40-44]) of the functional gate structure (GS1/GS2).

    PNG
    media_image1.png
    419
    809
    media_image1.png
    Greyscale


Regarding Claim 2, Bae teaches the semiconductor structure of Claim 1, wherein the functional gate structure (GS1/GS2) further comprises a gate dielectric material layer  (e.g. 112/114; see ¶ [0028-31]) located on a sidewall of the gate conductor structure (120) and a bottommost surface of the gate conductor structure (120), wherein the gate dielectric material layer (112/114) has a vertical thickness (e.g. height H4; see Figs. 3-4 & ¶ [0049-54]) along the sidewall of the gate conductor structure (120) that is less than the vertical thickness (e.g. height H1; see Figs. 3-4 & ¶ [0049-54]) of the middle portion of the gate conductor structure (120; see Figs. 4A-B, reproduced below for convenience).

    PNG
    media_image2.png
    475
    605
    media_image2.png
    Greyscale


Regarding Claim 3, Bae teaches the semiconductor structure of Claim 2, wherein each end portion of the self-aligned dielectric cap (140) extends onto a topmost surface of the gate dielectric material layer (112/114) and a topmost surface of a dielectric spacer (e.g. 130; see ¶ [0027, 30, 37-40, 46-53]) that is located on a sidewall of the gate dielectric material layer (112/114; as illustrated by Figs. 2-4).

Regarding Claim 4, Bae teaches the semiconductor structure of Claim 3, wherein the vertical thickness (H4) of the gate dielectric material layer (112/114) is the same as a vertical thickness of the dielectric spacer (130; as reasonably illustrated by Figs. 2-4).

Regarding Claim 5, Bae teaches the semiconductor structure of Claim 4, wherein the vertical thickness (H4) of the gate dielectric material layer (112/114) and the vertical thickness (H4) of the dielectric spacer (130) are the same as the vertical thickness of an outermost edge of each end portion of the gate conductor structure (120; e.g. located at point 114E discussed in ¶ [0051-54], and as reasonably illustrated above by Figs. 4A-B).

Regarding Claim 8, Bae teaches the semiconductor structure of Claim 1, further comprising a first interlayer dielectric (ILD) material (e.g. 192; see Fig. 2A and ¶ [0037, 42, & 44]) laterally surrounding the functional gate structure (GS1/GS2), and a second interlayer dielectric (ILD) material (e.g. 194; see Fig. 2A and ¶ [0037, 42, & 44]) located on the first ILD material (192) and on the self-aligned dielectric cap (140).

Regarding Claim 9, Bae teaches the semiconductor structure of Claim 8, wherein the contact structure (160) has a topmost surface that is coplanar with a topmost surface of the second ILD material (194; as reasonably illustrated by Fig. 2A).

Regarding Claim 10, Bae teaches the semiconductor structure of Claim 1, wherein the semiconductor material substrate (101/105) comprises a bulk semiconductor substrate (101/105), a topmost semiconductor material layer of a semiconductor-on-insulator, a semiconductor fin (105) or a semiconductor nanowire.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae in view of U.S. Pre-Grant Pub. 2015/0091100 to Xie et al. (from hereinafter Xie).
Regarding Claims 6-7, Bae teaches the semiconductor structure of Claim 1.
Bae may not explicitly teach that an upper portion of one of the end portions of the self-aligned dielectric cap (140) that is located next to the contact structure (160) has a chamfered surface, and
wherein the contact structure (160) has an upper portion of a first width and a lower portion of a second width that is less than the first width, wherein the upper and lower portions of the contact structure (160) are separated by a middle portion having tapered sidewalls that are in direct contact with the chamfered surface of the self-aligned dielectric cap (140).
Xie does teach a similar semiconductor structure (see e.g. Fig. 3V shown below) comprising an upper portion of one of end portions of a self-aligned dielectric cap (e.g. 147; see ¶ [0057]) that is located next to a contact structure (e.g. 154; see ¶ [0058]) and has a chamfered surface (as reasonably illustrated by Fig. 3V below), and
wherein the contact structure (154) has an upper portion of a first width and a lower portion of a second width that is less than the first width, wherein the upper and lower portions of the contact structure (154) are separated by a middle portion having tapered sidewalls that are in direct contact with the chamfered surface of the self-aligned dielectric cap (147; as reasonably illustrated by Fig. 3V below).

    PNG
    media_image3.png
    404
    294
    media_image3.png
    Greyscale

Therefore, before the instant application was filed it would have been obvious to one of ordinary skill in the art to modify Bae so that the contact structure (160) in direct contact with a chamfered surface of the self-aligned dielectric cap (140) as taught by Xie to predictably and beneficially enhance both device miniaturization and operating speed (see Xie ¶ [0005 & 16]).  Furthermore, Xie demonstrates that this transistor device configuration is an art-recognized equivalent for the same purpose of forming a field-effect transistor semiconductor device (see MPEP § 2144.06).  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E GORDON whose telephone number is (571)270-7432.  The examiner can normally be reached on M-F 9 a.m. - 6 a.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 5712721708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MATTHEW E. GORDON
Primary Examiner
Art Unit 2892


/Matthew E. Gordon/Primary Examiner, Art Unit 2892